Citation Nr: 1417073	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from March 27 to July 2, 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, except VA treatment (CAPRI) records which were within Virtual VA when a Supplemental Statement of the Case (SSOC) was issued in February 2013. 

After the Board's May 2012 remand, a Travel Board hearing was held in June 2012 before the undersigned.  A copy of the transcript of that hearing is of record.  At the hearing the Veteran withdrew his appeal as to entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and a November 2012 Board decision dismissed the appeal as to that claim.  That Board decision reopened claims for service connection for an acquired psychiatric disorder and for a migraine headache disorder but prior to de novo adjudication those claims, together with the claim for service connection for a cervical spine disorder, were remanded.   

However, a February 2013 rating decision granted service connection for migraines which was assigned an initial noncompensable rating, all effective February 12, 2007, and there has been no appeal as to the rating or effective date.  Thus, those matters are not on appeal and the claim for service connection for migraines is moot.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) and Henderson v. West, 11 Vet. App. 245, 246 (1998) (per curiam).  

Also, a claim for service connection for a psychiatric disorder, includes any mental disability reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Accordingly, this decision will address potential entitlement to any acquired psychiatric disability shown by the evidence. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder is first shown many years after active service, and is not related to any disease, injury, or incident of service.  

2.  A cervical spine disorder, including arthritis, is first shown many years after active service, and is not related to any disease, injury, or incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2013).  As to the duty to notify, imposed by the VCAA, by letter in March 2007, prior to the initial May 2007 rating decision which is appealed, the RO satisfied VA's duty under the VCAA to notify the Veteran.  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; the information and evidence that VA would seek to provide; the information and evidence that he was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Duty to Assist

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran's available service treatment records (STRs) are on file, as are his VA treatment records, some of which are electronic CAPRI records contained in Virtual VA.  Private treatment records are also on file.  In a September 2008 letter the RO notified the Veteran that a formal finding had been made that his service personnel records were unavailable for review and he was requested to submit any such records in his possession.  No such records have been received.  

At the travel Board hearing the Veteran testified that he had received VA treatment about one month prior to service discharge but a search for such records was negative.  

The 2012 Board remand noted that the Veteran has testified that he underwent surgery on his cervical spine at a private facility in 1990 but that these records were not in the claims file and should be obtained.  A December 3, 2012, letter from the Appeals Management Center (AMC) requested that the Veteran provide information (and releases) as to the identity, i.e., the names, addresses, and approximate dates of treatment, for psychiatric and cervical spine disabilities.  However, there has been no response.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

Pursuant to the 2012 Board remand, a VA psychiatric examination was done in January 2013 and a VA examination of the cervical spine was done in February 2013 with respect to whether these disorders were related to his military service.   The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Moreover, the VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2013).    

38 C.F.R. § 3.103(c)(2) requires that a presiding Acting Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the travel Board hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

And all this was in substantial compliance with the 2012 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Moreover, following the hearing the Board remanded the case to help substantiate the claims.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record without any prejudice to the Veteran.   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's STRs are negative for any psychiatric or cervical spine conditions.  

The Veteran underwent VA hospitalization in August 1979 for the onset of syncope and headaches of unknown etiology.  Three weeks prior to admission he began having a sensation of his vision graying and subsequently had an episode of loss of consciousness.  He had a history of head trauma, i. e., having a history of boxing when he had been knocked out during a match.  His spells were associated more frequently with episodes of increased anxiety.  He was given a neurology evaluation and after a psychiatric consultation it was felt that his episodes of syncope were functional, and not organic, but although further psychological testing was contemplated he left the ward without notice.  The pertinent diagnosis was syncope of unknown etiology, most likely vasovagal.  

VA outpatient treatment (VAOPT) records reflect treatment for polysubstance since at least 1986.  In May 1986 it was noted that it was after military service that the Veteran began to both use and abuse substances, and it had progressively worsened.  

On file is a December 1987 letter from an attorney representing the Veteran in connection with injuries sustained in a vehicular accident in September 1985, requesting VA records.  

Psychological testing in 1990 yielded diagnoses of cocaine dependence and a mixed personality disorder with anti-social and passive-aggressive features.  

A discharge summary of VA hospitalization in June and July 1993 noted that he had a history of cocaine and alcohol abuse.  He had a history of hallucinations when intoxicated.  He had twice been treated for chemical dependency.  

On file is an April 1994 letter from an attorney representing the Veteran in connection with a worker's compensation claim, requesting VA records.  

Private X-rays of the Veteran's cervical spine in November 1999 reflect findings of fusion of C4 and C5 with narrowing of the C5-6 disc space associated with hypertrophic spurring.  There were no vertebral fractures.  

Private medical records show that in March 2006 the Veteran reported that he had been in an "MVC" [motor vehicle collision] 6 years earlier and had had chronic neck pain since then.  

In VA Form 21-4138, Statement in Support of Claim, in February 2007 the Veteran reported that he had received an early military discharge because he had dyslexia and related depression, although he had not had depression prior to service.  In VA Form 21-526, Application for Compensation, he claimed service connection for a back condition, later found to be a claim for disability of the cervical spine.  

In a June 2012 lay statement, D.R., reported that she had known the Veteran since 2006.  For the time that she had known him, he had had three back surgeries and still suffered from back pain.  She said that he also suffered from depression.  

At the 2012 hearing, the Veteran testified that he was treated for depression shortly after service and that he continued to be seen for this condition.  He was taking Prozac.  Page 4 of the transcript.  He felt that his mental disorder was due to inservice treatment from his drill sergeant and other soldiers who had verbally abused him, including verbal abuse which was racial in nature.  Page 5.  He felt that his headaches were due to activities in which he engaged during service, to include the use of jousting (or pugil) sticks in training.  He felt that his neck condition also originated during service and might be due to these activities.  Page 6.  He also was in numerous fights during service, and this could have resulted in his neck injuries and his headaches.  Pages 6 and 15-16.  

Following the 2012 Board remand VA Minneapolis, Dallas and St. Cloud Medical Center treatment records were obtained and are positive for complaints for an acquired psychiatric disorder and a cervical spine disorder.   

In January 2013 the Veteran was afforded a VA psychiatric examination, pursuant to the 2012 Board remand.  VA medical records from the VA Minneapolis Medical Center indicated that he had been seen for treatment of substance abuse from March 1990 to April 1990.  Discharge diagnosis included "cocaine dependence, continuous; marijuana dependence continuo[s]; alcohol dependence; depressive disorder; neurotic disorder."  An admission note from the VA Minneapolis Medical Center dated May 29, 1986, indicated that on admission the Veteran stated that he had been using intravenous cocaine for approximately one year; he had a relatively long history of alcohol abuse and smoking marijuana; and his substance abuse began approximately five years ago.  Initially, he had been using alcohol quite heavily, associated with marijuana.  However, he subsequently graduated to cocaine and began using cocaine intravenously.  

A Biographical Data Sheet dated June 3, 1986, from the VA Minneapolis Medical Center indicated that the Veteran reported that he had entered treatment due to being "on drugs - making everyone in my family dislike me."  This same note shows that he reported having been hospitalized "twice - once as a child for surgery on my navel and once for scrotum surgery."  There was no mention of any previous psychiatric hospitalization on this note.  Another admission record note dated May 29, 1986 indicated he had never been treated for "psych or drug problems in service."  This same note indicated that he experienced "verbal abuse by street person downtown," but made no mention of any verbal abuse during military service.  

It was further noted that a report of psychological testing at a VA facility in May 1990 indicated diagnoses of "cocaine dependence," and "mixed personality disorder with antisocial and passive-aggressive features."  A VA Minneapolis Medical Center admission note dated June 27, 1993, indicated that the Veteran had a history of cocaine dependence and his chief complaint was continuous cocaine abuse and suicidal ideations.  His past psychiatric history included two chemical dependency treatments primarily for cocaine dependence.  There was no mention of any psychiatric hospitalization for depression in this June 1993 VA clinical note. 

The examiner opined that the Veteran had a depressive disorder which was not caused by or a result of his military service. He had never been diagnosed with or treated for a mental disorder (or substance abuse) during military service, or shortly after his military discharge in 1979.  The earliest mental health treatment records available indicate that he was initially admitted to the VA Minneapolis Medical Center in May 1986 secondary to poly-substance dependence and depression.  It appears that his depression was most likely related to his long history of substance abuse (particularly cocaine), as well as related psychosocial problems including an extensive legal record, homelessness, estranged family relationships, unemployment, and chronic health problems, none of which had any relationship to his military service.  It also appears that much of the Veteran's problems in social and occupational functioning stemmed from personality pathology (i.e., antisocial personality traits).  

In February 2013 the Veteran was afforded a VA examination of his spine, pursuant to the 2012 Board remand.  It was reported that there was no diagnosis because although the Veteran was symptomatic on examination, there was no clinical or diagnostic evidence of disease and although there were reports of neck surgery in 2006, there was no medical documentation thereof.  The Veteran's cervical spine disorder, including the claimed cervical spine surgery performed in 2006, was not caused by or the result of military service.  There was no evidence of cervical trauma during military service.  There was no medical evidence of cervical spine condition or medical evaluation for cervical spine condition between 1979 and 2006.  If there was any cervical spine condition, as claimed, it was most likely a superseding intervening injury incurred after military service.  A cumulative trauma disorder was less likely because the Veteran spent less than 3 months in active duty and there was no report of neck injury, "not even one."  

Governing Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.   Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis which is first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis and arthritis if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and a psychosis, but does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) the Court interpreted the interplay between 38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a) as permitting service connection for chronic diseases listed at 38 C.F.R. § 3.309(a) in two circumstances.  First, when a listed chronic disease is shown inservice or within a presumptive period under 38 C.F.R. § 3.307 which requires that it be "well diagnosed beyond question" or "beyond legitimate question."  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  The second circumstance is when a condition is noted during service or a presumptive period but is not shown to be chronic or when a diagnosis of chronicity may be legitimately questioned such that a chronic disease is not shown and, here, proven continuity of symptomatology then establishes the nexus with the current disease and also confirms the existence of chronic disease during service.  

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder;(f) schizophrenia;(g) schizophreniform disorder;(h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

38 U.S.C.A. § 1154(a) requires consideration of all pertinent medical and lay evidence.  "[T]here is no categorical requirement of 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis'."  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (citing v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) quoting Jandreau, 492 F.3d at 1377 (2007)); see also 38 C.F.R. § 3.307(b) (a determinative factual basis can be shown by medical or competent lay evidence) and 38 C.F.R. § 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336 (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Generally the absence of medical evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board error in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

In this case the Veteran's service records are unavailable.  If a veteran's complete service records are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Psychiatric Disorder

Post service evidence indicates that the Veteran had a personality disorder.  Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service. See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90. Here, the Board finds no evidence of personality disorder diagnosed during service, nor is there evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded for this disorder.  

While personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease, they are nevertheless psychiatric disorders and, as such, produce psychiatric symptoms.  See 38 C.F.R. § 4.122(b) (stating that chronic mental disorders, e.g., personality disorders, are not uncommon as an interseizure manifestation of epilepsy).  In other words, personality disorders can be manifested by psychiatric symptoms and, so, the actual presence of psychiatric symptoms even after military service is not inconsistent with the Veteran's personality disorder.  

On the other hand, in this case an acquired psychiatric disorder is first clinically documented years after military service, and after years of alcohol and drug abuse as well as the noted consequences of this abuse on the Veteran's private life and employment difficulties.  

In addition to a personality disorder, the evidence is indisputable that the Veteran has engaged in extensive alcohol and substance abuse.  To the extent that he has implicitly suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and drugs, and at times even contradictory histories.  Likewise, the wide variety of usage of both alcohol and many types of drugs, e.g., marijuana, cocaine, and alcohol, do not support the theory that his polysubstance abuse was a form of self-medication for an acquired psychiatric disorder, as opposed to self-medication for a personality disorder or the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder. 

To the extent that the Veteran alleges that he now has an acquired psychiatric disorder due to nonservice-connected disability, e.g., a personality disorder or abuse or dependence on alcohol or any drug, this is not a basis for a grant of service-connection because it is based on a non-service-connected disability.  See 38 C.F.R. § 3.310(a).  The Veteran's only service-connected disabilities are tinnitus, bilateral hearing loss, and migraines and in this case there is no competent evidence that his abuse of alcohol or numerous types of drugs has been caused by or is the result of his service-connected disabilities or that the service-connected disorders have in any manner contributed to the development of an acquired psychiatric disorder.  

There remains the question of whether the Veteran now has an acquired psychiatric disability, including any possible psychosis, which was incurred during active service, or a psychosis which manifested within one year of his July 1979 discharge from active service.  

In this regard, the Board finds the opinion of the January 2013 VA psychiatric examiner to be persuasive.  Here, there is no competent evidence that the Veteran has ever had a psychosis.  The examiner opined that the Veteran has a depressive disorder which is unrelated to his military service.  Rather, the depressive disorder is due to the prolonged and extensive polysubstance abuse, and the related problems such abuse had cause, together with his personality disorder.  This medical opinion is the only medical opinion on file addressing the nature and etiology of the Veteran's psychiatric status and, as such, stands unrebutted.  

Accordingly, service connection for an acquired psychiatric disorder is not warranted.  

Cervical Spine Disorder

With respect to the Veteran's statements and testimony, first elicited many years after service discharge, of having had continuous neck pain as establishing continuity of symptomatology and, thus, a nexus between current neck disability, including any arthritis, and his military service, a layperson is competent to testify as to pain.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, while competent to testify to the pain or other symptoms personally experienced during or after military service, a layperson is generally not competent to testify that what was experienced inservice caused disability which was not clinically shown to have manifested until years after service, particularly in light the absence of intervening symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  A lay person is not qualified to render a medical opinion as to diagnosis or medical causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between the veteran's in-service symptoms and the currently diagnosed disabilities).  

To the extent that the Veteran's statements and testimony are that he has had continuous neck pain, due to cervical spine pathology, since his military service, he has implicitly associated head trauma from boxing or fighting during service as being the single cause of both his now service-connected migraines and his claimed cervical spine pathology.  However, while he complained of headaches as early as 1979, i.e., within the first postservice year, the evidentiary record as to complaints relative to his cervical spine is silent for the many immediate postservice years during which he complained of headaches.  Using the very scenario which the Veteran proposes, i.e., trauma from boxing or fighting as the cause of both his migraines and cervical spine pathology it would be reasonable to expect that he would have complained of symptoms of both during the immediate postservice years.  However, he did not; rather, he complained only of headaches.  This means that the absence of corroborating clinical evidence takes on greater meaning and, as such, detracts from his credibility.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or testified that he was given a diagnosis during service of any cervical spine disability, or a diagnosis within one year of service discharge in 1979 of cervical spine disability (the 2nd circumstance under Jandreau) nor has he described symptoms supported by a later diagnosis of inservice incurrence of cervical spine disability, or manifestation of disability, including arthritis, of the cervical spine within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau). 

Moreover, the Board finds it significant that he had not filed a claim for service connection for disability of the cervical spine until 2007, more than two decades after military service.  Since he was well aware of potential entitlement to VA benefits when he initially filed a VA claim in 1979, it would be reasonable to expect that if he had had a disability of the cervical spine in 1979, that he would at that time have filed a claim for service connection for that disorder at that time.  However, he did not and this suggests that he did not have or believe that he had a disability of the cervical spine at that time.  Moreover, he has not proffered any reason for not having filed a claim for service connection for disability of the cervical spine in 1979.  

Also, a recent VA examiner opined that the Veteran's current  cervical spine disability, if one exists, was not incurred in or related to military service .  Rather, the examiner found that any cervical spine disability, if it exists, is most likely due to postservice injury(ies).  

As to this, there is no other medical opinion addressing the question of whether any cervical spine disability is related to military service.  Thus, the Board concludes that the Veteran's current cervical spine disability is not of service origin.   

Accordingly, service connection for a cervical spine disorder is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to service connection for a cervical spine disorder is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


